

116 HR 982 IH: To avoid duplicative annual reporting under the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974, and for other purposes.
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 982IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Ms. Sánchez (for herself and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo avoid duplicative annual reporting under the Internal Revenue Code of 1986 and the Employee
			 Retirement Income Security Act of 1974, and for other purposes.
	
		1.Combined annual report for group of plans
 (a)In generalThe Secretary of the Treasury and the Secretary of Labor shall, in cooperation, modify the returns required under section 6058 of the Internal Revenue Code of 1986 and the reports required by section 104 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024) so that all members of a group of plans described in subsection (c) may file a single aggregated annual return or report satisfying the requirements of both such sections.
 (b)Administrative requirementsIn developing the consolidated return or report under subsection (a), the Secretary of the Treasury and the Secretary of Labor may require such return or report to include any information regarding each plan in the group as such Secretaries determine is necessary or appropriate for the enforcement and administration of the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974.
 (c)Plans describedA group of plans is described in this subsection if all plans in the group— (1)are individual account plans or defined contribution plans (as defined in section 3(34) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(34)) or in section 414(i) of the Internal Revenue Code of 1986);
 (2)have— (A)the same trustee (as described in section 403(a) of such Act (29 U.S.C. 1103(a)));
 (B)the same one or more named fiduciaries (as described in section 402(a) of such Act (29 U.S.C. 1102(a)));
 (C)the same administrator (as defined in section 3(16)(A) of such Act (29 U.S.C. 1002(16)(A))) and plan administrator (as defined in section 414(g) of the Internal Revenue Code of 1986); and
 (D)plan years beginning on the same date; and (3)provide the same investments or investment options to participants and beneficiaries.
				A plan not subject to title I of the Employee Retirement Income Security Act of 1974 shall be
			 treated as meeting the requirements of paragraph (2) as part of a group of
			 plans if the same person that performs each of the functions described in
			 such paragraph, as applicable, for all other plans in such group performs
			 each of such functions for such plan.(d)Clarification relating to electronic filing of returns for deferred compensation plans
 (1)In generalSection 6011(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
 (5)Application of numerical limitation to returns relating to deferred compensation plansFor purposes of applying the numerical limitation under paragraph (2)(A) to any return required under section 6058, information regarding each plan for which information is provided on such return shall be treated as a separate return..
 (2)Effective dateThe amendment made by paragraph (1) shall apply to returns required to be filed with respect to plan years beginning after December 31, 2019.
 (e)Effective dateThe modification required by subsection (a) shall be implemented not later than January 1, 2023, and shall apply to returns and reports for plan years beginning after December 31, 2022.
			